IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: RICHARD J. DUFFIN VARIABLE              : No. 116 WM 2020
TRUST AGREEMENT DATED AUGUST 9,                :
1993 TRUST FBO MARTHA J. DUFFIN                :
EXEMPT                                         :
                                               :
                                               :
PETITION OF: MARTHA J. DUFFIN                  :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of March, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.